Citation Nr: 0023738	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for radical prostatectomy.   

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for thrombophlebitis of the right lower 
extremity as secondary to service-connected radical 
prostatectomy.

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for pulmonary embolus as secondary to service-
connected radical prostatectomy.


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had verified service from August 1968 to August 
1972 and a separate period of more than 16 years of 
unverified service.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
benefits sought on appeal. 

The Board initially notes that in a VA-Form 9 (Appeal To 
Board Of Veterans' Appeals), dated in September 1998, the 
veteran indicated variously that he did not wish to be 
scheduled for a hearing before the Board, and that he did 
wish to be scheduled for a hearing before the Board.  By 
letter dated in June 2000, the Board requested the veteran to 
clarify his hearing request.  The veteran responded and 
indicated that he wanted to attend a hearing before a member 
of the Board at the Muskogee RO.  In a subsequent July 2000 
statement, the veteran withdrew his request for a Travel 
Board hearing and requested that his appeal be adjudicated on 
the evidence of record.  Accordingly, the Board will proceed 
with adjudication of the veteran's appeal on the merits.


FINDINGS OF FACT

1.  All evidence necessary for the equitable resolution of 
the issues on appeal has been obtained.

2.  The veteran's service-connected radical prostatectomy 
currently results in symptoms requiring him to wear absorbent 
materials, which must be changed less than 2 times per day.  
3.  Prior to January 12, 1998, the veteran's thrombophlebitis 
of the right lower extremity as secondary to service-
connected radical prostatectomy was not manifested by more 
than persistent moderate swelling of the leg not markedly 
increased on standing or walking.

4.  From January 12, 1998, the veteran's thrombophlebitis of 
the right lower extremity as secondary to service-connected 
radical prostatectomy has been manifested by not more than 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking.

5.  The veteran's pulmonary embolus as secondary to service-
connected radical prostatectomy currently is not manifested 
by more than pulmonary vascular disease which is symptomatic, 
following resolution of acute pulmonary embolism.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for radical prostatectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.115a, Diagnostic Code 7527 (1999).

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for thrombophlebitis of the right lower 
extremity as secondary to service-connected radical 
prostatectomy have not been met.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997); 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (1999).

3.  The criteria for an initial disability evaluation in 
excess of 30 percent for pulmonary embolus as secondary to 
service-connected radical prostatectomy have not been met.  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6817 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran presents three issues on appeal.  He contends 
that he is entitled to higher initial disability evaluations 
to more accurately reflect the severity of his symptomatology 
for service-connected radical prostatectomy, and for 
thrombophlebitis of the right lower extremity and pulmonary 
embolus both as secondary to radical prostatectomy.  

As a disability may require re-evaluation in accordance with 
changes in a veteran's condition, it is essential in 
determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  However, these are original claims placed 
in appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in December 1997.  
Accordingly, the veteran's claims must be deemed well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), and VA 
has a duty to assist the veteran in the development of the 
facts pertinent to his claims.  See Fenderson v. West, 12 
Vet. App. 119, 127 (1999) (applying duty to assist under 38 
U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (increased rating claims).  
Under these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disabilities from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  The Board 
concludes that all relevant facts have been properly and 
sufficiently developed for the equitable disposition of the 
veteran's claims.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  

Entitlement to an initial disability evaluation in excess of 
20 percent for radical prostatectomy.

The RO has evaluated the residuals of the veteran's radical 
prostatectomy as being 20 percent disabling pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code (DC) 7527, effective June 
3, 1997.  Inpatient and outpatient treatment records from 
Tinker Air Force Base dated March 1996 to June 1997 show that 
the veteran underwent a radical prostatectomy in June 1997 
after being diagnosed with prostate cancer.  In July 1997, 
the veteran was shown to have mild stress urinary 
incontinence and leakage at night, but it seemed to be 
improving.  A November 1997 VA examination report indicates 
that the veteran is status post-radical prostatectomy and has 
not reported any problems with impotence.  It was noted that 
follow-up PSA's remained normal.  The diagnosis was 
postoperative carcinoma of the prostate with radical 
prostatectomy with residual urinary incontinence requiring an 
absorbent pad.

Treatment records and a statement from Midwest City Family 
Care, dated from July 1997 to August 1998 do not reflect 
treatment for residuals of radical prostatectomy. 

As previously stated, the veteran's service-connected radical 
prostatectomy has been evaluated as 20 percent disabling 
pursuant to DC 7527.  DC 7527 provides that postoperative 
residuals of prostate gland injuries are to be rated either 
on the basis of voiding dysfunction or a urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115a 
(1999).  In this case, the veteran has not expressed 
complaints relating to urinary tract infection, and there is 
no specific evidence of renal dysfunction (which, pursuant to 
Diagnostic Code 7528, is an alternative basis for evaluating 
malignant neoplasms of the genitourinary systems).  Hence, 
evaluation on the basis of voiding dysfunction is 
appropriate.  Voiding dysfunction is manifested by continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  A 20 percent 
disability evaluation is assignable for voiding dysfunction 
which requires wearing absorbent materials which must be 
changed less than 2 times per day.  A 40 percent schedular 
evaluation for voiding dysfunction requires the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 60 percent evaluation is warranted with the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day. 

In reviewing the rating criteria in relation to the veteran's 
service-connected residuals of radical prostatectomy, the 
Board finds that the veteran's disability picture is most 
consistent with the current rating and does not warrant an 
evaluation in excess of 20 percent.  The evidence does not 
suggest that the veteran's symptoms require him to wear 
absorbent materials which must be changed 2 to 4 times per 
day, which would warrant a 40 percent disability evaluation.  
Accordingly, based on the evidence of record, there is no 
basis for granting an increased evaluation.   

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (1999).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability as a result of radical prostatectomy, 
standing alone, has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such corroborating evidence, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



Entitlement to an initial evaluation in excess of 10 percent 
for thrombophlebitis of the right lower extremity and an 
initial evaluation in excess of 30 percent for pulmonary 
embolus as secondary to service-connected radical 
prostatectomy.

The veteran contends that he is entitled to an initial 
disability evaluation in excess of 10 percent for 
thrombophlebitis of the right lower extremity and to an 
initial disability evaluation in excess of 30 percent for 
pulmonary embolus as secondary to service-connected radical 
prostatectomy.  By rating decision dated December 1997, the 
RO granted service connection and assigned a 10 percent 
disability evaluation for thrombophlebitis of the right lower 
extremity pursuant to 38 C.F.R. § 4.104, DC 7121, effective 
June 3, 1997 and a 30 percent disability evaluation for a 
pulmonary embolus pursuant to 38 C.F.R. § 4.97, DC 6817, also 
effective June 3, 1997.  

Inpatient and outpatient treatment records from Tinker Air 
Force Base dated March 1996 to June 1997 show that from April 
1997 to July 1997 the veteran complained of shortness of 
breath with exertion.  In July 1997, he was diagnosed with 
deep vein thrombosis and pulmonary embolism which required 
anticoagulation treatment.  It was indicted that the veteran 
was doing much better with breathing and with his energy 
level.  

A November 1997 VA examination report shows that the veteran 
reported post-operative development of phlebitis in the right 
leg complicated by a right pulmonary embolus.  The veteran 
indicated that he was anticoagulated and that he continued to 
take Coumadin.  He stated that to his knowledge, he had not 
had any recurring emboli, but he had experienced some 
residual shortness of breath and some residual, recurrent 
swelling in the right lower leg.   

Physical examination revealed mild non-pitting edema below 
the knee in the right lower extremity without stasis skin 
changes or red streaking cording.  The veteran had some 
slight decreased breath sounds in the right posterior base, 
otherwise his lungs were clear throughout.  The diagnoses 
were thrombophlebitis of the right lower extremity with 
pulmonary embolus requiring anticoagulation with residual 
stasis edema in the right lower extremity.  
In a VA Form 9 dated in September 1998, the veteran alleged 
that he had persistent swelling of the right leg which was 
increased with walking or standing of one to two hours 
duration.

The Board notes that by regulatory amendment, effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating diseases of the arteries 
and veins as set forth at 62 Fed. Reg. 65219 (1997) (codified 
at 38 C.F.R. § 4.107).  In Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991), the Court held that where a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has concluded, 
the version most favorable to the appellant is for 
application.  However, where compensation is awarded or 
increased "[p]ursuant to any Act or administrative issue, 
the effective date of such an award or increase . . . shall 
not be earlier than the effective date of the Act or 
administrative issue."  38 U.S.C.A. § 5110(g) (West 1991).  
As such, the Secretary is obligated to apply January 12, 1998 
as the effective date for the revised criteria for diseases 
of the arteries and veins, and thus, is prevented from 
applying the liberalizing rule stated in Karnas.  Thus, the 
revised rating schedule for diseases of the arteries and 
veins cannot be applied to a claim prior to January 12, 1998.  
See 38 U.S.C.A. § 5110(g)(West 1991).

The Board also acknowledges that the RO evaluated the 
veteran's thrombophlebitis of the right lower extremity 
disability under the old criteria in the December 1997 rating 
decision and evaluated the veteran's disability under the new 
criteria in a September 1998 rating decision.  While the 
veteran was not notified of the change in rating criteria in 
one rating decision or statement of the case, the veteran was 
notified of the old and revised criteria in a December 1997 
rating decision and a September 1998 statement of the case.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his appeal because due 
process requirements have been met.  VAOGCPREC 11-97 at 3-4 
(Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas, 1 Vet. App. at 312-13 (1991).

Under the criteria in effect prior to the change in 
regulations, under 38 C.F.R. § 4.104, DC 7121, a 10 percent 
evaluation is warranted for phlebitis or thrombophlebitis 
with persistent moderate swelling of leg not markedly 
increased on standing or walking or persistent swelling of 
arm or forearm not increased in the dependent position.  A 30 
percent evaluation is warranted for phlebitis or 
thrombophlebitis, unilateral, with persistent swelling of the 
leg or thigh, increased on standing or walking for one or two 
hours, readily relieved by recumbency, moderate 
discoloration, pigmentation and cyanosis.  The next higher 
evaluation is 60 percent, which is warranted for persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation, with pigmentation cyanosis, eczema or 
ulceration.  A 100 percent evaluation is for application for 
massive board-like swelling, with severe and constant pain at 
rest.  When phlebitis is present in both lower extremities, 
the bilateral factor is to be applied.  

Following the change in the regulations, a 10 percent 
evaluation is warranted under DC 7121 for intermittent edema 
of extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent evaluation is 
assignable for persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is warranted 
under DC 7121 for post-phlebitic symptoms of any etiology 
manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent evaluation is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  Finally, a 100 percent evaluation is 
assignable for massive board-like edema with constant pain at 
rest.  

In reviewing the rating criteria in relation to the veteran's 
thrombophlebitis, the Board concludes that the veteran's 
disability picture is most consistent with the current rating 
and does not warrant an evaluation in excess of 10 percent 
under either the old or the new criteria.  A review of the 
evidence in terms of the old criteria shows that the evidence 
does not suggest that the veteran's symptoms resulted in 
persistent swelling of the leg or thigh, increased on 
standing or walking for one or two hours, readily relieved by 
recumbency, moderate discoloration, pigmentation and cyanosis 
to warrant a 30 percent disability evaluation.  Rather, the 
clinical evidence revealed mild, non-pitting edema below the 
knee in the right lower extremity without stasis skin changes 
or red streaking cording.  Likewise, analyzing the evidence 
of record under the revised criteria, the evidence does not 
suggest that the veteran's symptoms have resulted in 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration to warrant a 20 percent 
evaluation.  Accordingly, the veteran's claim of entitlement 
to a higher initial disability evaluation must be denied.

Again, in reaching this conclusion, the Board has considered 
whether the veteran is entitled to an increased disability 
evaluation on an extra-schedular basis.  However, the Board 
concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The veteran has not 
submitted evidence to show that his thrombophlebitis standing 
alone has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  As such, the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell, 9 Vet. App. at 339; 
Shipwash, 8 Vet. App. at 227.

With regard to the veteran's service-connected pulmonary 
embolus, the RO evaluated the veteran's disability as being 
30 percent disabling under DC 6817.  The Board notes that 
under § 4.96 (special provisions regarding evaluations of 
respiratory conditions), ratings under diagnostic codes 6600 
through 6817, and 6822 through 6847 will not be combined with 
each other.  Where there is lung or pleural involvement, 
ratings under diagnostic codes 6819 and 6820 will not be 
combined with each other or with diagnostic codes 6600 
through 6817 or 6822 through 6847.  A single rating will be 
assigned under the diagnostic code, which reflects the 
predominant disability, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  See 38 C.F.R. § 4.96 (1999).  

DC 6817 provides for a 30 percent disability evaluation for 
pulmonary vascular disease, which is symptomatic, following 
resolution of acute pulmonary embolism.  A 60 percent 
evaluation is assignable for chronic pulmonary 
thromboembolism requiring anticoagulant therapy, or; 
following inferior vena cava surgery without evidence of 
pulmonary hypertension or right ventricular dysfunction.  A 
100 percent evaluation is warranted for primary pulmonary 
hypertension, or; chronic pulmonary thromboembolism with 
evidence of pulmonary hypertension, right ventricular 
hypertrophy, or cor pulmonale, or; pulmonary hypertension 
secondary to other obstructive disease of pulmonary arteries 
or veins with evidence of right ventricular hypertrophy or 
cor pulmonale.  

In reviewing the rating criteria in relation to the veteran's 
pulmonary embolus, the Board concludes that the veteran's 
symptomatology is more accurately characterized by the 
criteria for a 30 percent disability evaluation.  The 
evidence shows that the veteran continues to take Coumadin, 
but that he has not had any recurrent emboli.  There is no 
evidence that the veteran has been shown to have "chronic" 
pulmonary thromboembolism, which would warrant a 60 percent 
disability evaluation.  Further, there is no evidence of 
record to show that the veteran is entitled to an extra-
schedular evaluation as a result of marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  As such, the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell, 9 Vet. App. at 339; 
Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for radical prostatectomy is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for thrombophlebitis of the right lower extremity 
as secondary to service-connected radical prostatectomy is 
denied.
Entitlement to an initial disability evaluation in excess of 
30 percent for pulmonary embolus as secondary to service-
connected radical prostatectomy is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

